DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 20220187528 A1; newly relied upon).
Re Claim 1:
Zhou discloses a planar illumination device (shown in Figs 1-2 and described below), comprising: 
a light guide plate (light guide plate 2) that receives light from a light incident side surface (described in at least ¶¶ 0040 as light source (not shown) is disposed on a left side of the light guide plate 2 as shown in FIG. 1, and the light source is directly facing a light incident surface of the light guide plate 2); 
a light source (not shown but described as light source in at least ¶ 0040) that emits light to the light incident side surface of the light guide plate (described in at least ¶ 0040); 
one or more optical sheets (optical film set 1) disposed on a light exit surface side of the light guide plate (first optical film set 11 of 1 is disposed on a light exit surface side of 2 as shown in Fig 1 and described in at least ¶ 0032 as first optical film set 11 is attached to the top surface (light-emitting surface) of the light guide plate 2); 
a bottom frame (bottom plate 4) that houses the light guide plate (2) and the optical sheet (1), the bottom frame (4) comprising a plurality of side walls (second bottom plates 42); and 
a top frame (frame 5) including an opening (first gap 61), the top frame engaging with the bottom frame (shown in Fig 1) and covering a light exit surface side of the optical sheet (shown on the right side of Fig 1; the examiner notes that the left side of 11 enters first gap 61 when 1 is affected by high temperature as described in ¶ 0046), wherein 
an end portion  on an opening side of at least one side wall of the bottom frame (top of 42 on the left side of Fig 1) forms a space (space shown in Fig 1 of Zhou with the examiner’s annotations, below) with a frame portion of the top frame (second frame 52 of 5), the space corresponding to a clearance for an end portion of the optical sheet (shown in Fig 1 wherein the left side portion of 11 is the end portion; functionality described in ¶ 0046 with reference to the first gap 61 of the space), 
an inner surface of the top frame (specifically inner surface of first frame 51) and an outer surface of the bottom frame (specifically an outer surface of 42) face each other (configuration shown in Fig 1), and 
on the side wall forming the space (on 42 forming the space; the examiner notes that since the top frame (specifically 51 of 5) is on the side wall (42)), the top frame (specifically 51) and the optical sheet (specifically the left side of 11) face each other without another member (shown in Fig 1).
Figure 1 of Zhou with the examiner's annotations

    PNG
    media_image1.png
    323
    547
    media_image1.png
    Greyscale


With regard to the light source, Zhou at least suggests the bottom frame (4) houses the light source due to the configuration shown in Fig 1 and description in ¶ 0040 backlight module described in the embodiment is a side-in backlight module. The light source (not shown) is disposed on a left side of the light guide plate 2 as shown in FIG. 1. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP ¶ 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized the bottom frame house the light source.
Re Claim 7:
Zhou discloses a planar illumination device (shown in Figs 1-2 and described below), comprising: 
a light guide plate (light guide plate 2) that receives light from a light incident side surface (described in at least ¶¶ 0040 as light source (not shown) is disposed on a left side of the light guide plate 2 as shown in FIG. 1, and the light source is directly facing a light incident surface of the light guide plate 2); 
a light source (not shown but described as light source in at least ¶ 0040) that emits light to the light incident side surface of the light guide plate (described in at least ¶ 0040); 
one or more optical sheets (optical film set 1) disposed on a light exit surface side of the light guide plate (first optical film set 11 of 1 is disposed on a light exit surface side of 2 as shown in Fig 1 and described in at least ¶ 0032 as first optical film set 11 is attached to the top surface (light-emitting surface) of the light guide plate 2); 
a bottom frame (bottom plate 4) that houses the light guide plate (2) and the optical sheet (1), the bottom frame (4) comprising a plurality of side walls (second bottom plates 42); and 
a top frame (frame 5) including an opening (first gap 61), the top frame engaging with the bottom frame (shown in Fig 1) and covering a light exit surface side of the optical sheet (shown on the right side of Fig 1; the examiner notes that the left side of 11 enters first gap 61 when 1 is affected by high temperature as described in ¶ 0046), wherein 
an end portion  on an opening side of at least one side wall of the bottom frame (top of 42 on the left side of Fig 1) forms a space (space shown in Fig 1 of Zhou with the examiner’s annotations, below) with a frame portion of the top frame (second frame 52 of 5), the space corresponding to a clearance for an end portion of the optical sheet (shown in Fig 1 wherein the left side portion of 11 is the end portion; functionality described in ¶ 0046 with reference to the first gap 61 of the space), and 
the height of the one of the side walls (left side 42 in Fig 1) does not reach the optical sheet (42 does not reach 1 on the left side in Fig 1; additionally, with regard to the right side, ¶ 0042 describes second bottom plate 42 is disposed below the bottom of the second optical film set 12 to prevent damage to the optical film set).
With regard to the light source, Zhou at least suggests the bottom frame (4) houses the light source due to the configuration shown in Fig 1 and description in ¶ 0040 backlight module described in the embodiment is a side-in backlight module. The light source (not shown) is disposed on a left side of the light guide plate 2 as shown in FIG. 1. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP ¶ 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized the bottom frame house the light source.


Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Re Claim 2:
The closest prior art of record, Zhou, fails to disclose or suggest the combined structure and functionality of an end portion on an opening side of a side wall of the bottom frame at a side perpendicular to an axial direction with the larger coefficient of linear thermal expansion forms a space with the frame portion of the top frame, the space corresponding to a clearance for the end portion of the optical sheet as set forth in the claim.
Re Claims 3-6:
The claims contain allowable subject matter due to their dependence on intervening claim 2.

Response to Amendment/Arguments
The objections filed in the Office Action filed on 05/04/2022 have been overcome by the amendment filed 07/21/2022.
Applicant’s arguments with respect to claims 1 and 7 have been considered but are moot because the new ground of rejection to claim 1 and the rejection to new claim 7 do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875